WALKER, J.
I do not concur in the majority opinion. The statute (Sec. 299, R. S. 1899, now Sec. 309, R. S. 1909') is general in its terms and unmistakable in its meaning. Under its provisions property which passes by deed, grant, bargain, sale or gift, to other than the father, mother, husband, wife or natural or adopted children, is subject to the collateral inheritance tax, except when conveyed for educational, charitable or religious purposes. These clear and definite provisions do not, in my opinion, require adventitious aid in their interpretation. There is no'indicaton that the exemption of the property conveyed for the purposes mentioned was to be limited to that bequeathed to benevolences located within the State. If the terms of the statute demanded a liberal interpretation, it certainly should be given when the purpose of the ex*439emption is beneficent in its nature; but.the terms of the statute are brbad and clear enough in themselves without recourse to any rule in regard to liberal interpretation. The framers of the law having in view the encouragement of bequests and grants for the general good, did not intend that the statute should be limited to geographical lines; and it is immaterial whether the property granted or bequeathed passes to an institution wdthin the borders of Missouri, or to one in a sister State or a foreign country; it is the purpose of the grant which the Legislature had in mind, and not the location of the benevolence to be aided. If I am correct in my conclusion, then it is necessary, before the statute can be construed as it has been by the majority, for these words: “within the State of Missouri,” to be inserted after the exceptions in the statute, so that the same shall read as follows: “except property conveyed for educational, charitable or religious purposes exclusively within the State of Missouri.” Under no rule of construction with which I am familiar, is this interpolation authorized.
A tax, under any view that may be taken of it, is a burden; an express statute is necessary to authorize its imposition; here, instead of such a statute, we have an express exemption. Under this state of- facts, I am of the opinion that the taxation of the property specified as exempt under section 309', supra, is unauthorized.
So much for the grounds of my difference with my brethren as to the rules of construction applicable to this statute.
Woodson and Bond, JJ., concur herein.